

116 HR 417 IH: To amend title 18, United States Code, to establish measures to combat invasive lionfish, and for other purposes.
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 417IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Soto (for himself, Mr. Gaetz, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to establish measures to combat invasive lionfish, and for
			 other purposes.
	
		1.Measures to combat invasive lionfish
			(a)Addition of species of lionfish to the list of injurious species that are prohibited from being
 imported or shippedSection 42(a)(1) of title 18, United States Code, is amended by inserting after Dreissena polymorpha; the following: of the red lionfish of the species Pterois volitans; of the devil lionfish of the species Pterois miles; of the Hawaiian turkeyfish of the species Pterois sphex; of the soldier lionfish of the species Pterois russelii; of the clearfin lionfish of the species Pterois radiata; of the species Pterois paucispinula; of the frillfin turkeyfish of the species Pterois mombasae; of the luna lionfish of the species Pterois lunalata; of the mandritsa of the species Pterois brevipectoralis; of the spotfin lionfish of the species Pterois antennata; of the scorpionfish of the species Pterois andover;.
 (b)Exemption from permitting for movement in commerceFor purposes of section 14.21 of title 50, Code of Federal Regulations, deceased lionfish and lionfish products shall not be treated as wildlife requiring a permit pursuant to part 17 or 23 of such title.
			